DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment 1/26/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
The Election/Restrictions requirement has been made FINAL. Claims 14-20 have been withdrawn from further consideration. 
Informality
Claim 1, line 5, should amplifier circuit be amplifier circuit circuit? (To be consistent with the amplifier circuit in line 3).
An appropriate correction and/or explanation is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11-13, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denison (7,385,443 B1).
Regarding claim 1, Denison discloses a signal measurement apparatus comprising (Fig. 7): a compensation signal generating circuit (16) configured to 
Regarding claim 2, the compensation signal generating circuit (16) is further configured (Fig. 15A) to determine the target compensation signal (Element 562) based on a change in the output signal of the amplifier circuit (84) resulting from the change in the signal magnitude of the previous compensation signal (Col. 19, lines 5-10).



Regarding claim 12, Denison discloses the target compensation signal and the voltage signal transmitted from the first capacitor are in antiphase (1800).  
Regarding claim 13, Denison discloses a second capacitor (106B) comprising a first end connected to the compensation signal generating circuit, and a second end connected to an input terminal (Inverting terminal) of the amplifier circuit (116).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denison 7385443 B1) in view of Chandra et al. (US 2012/0268145 A1). 
Regarding claim 3, Denison discloses every subject matter recited in the claim.  The only difference between Denison and the claimed invention is that the claimed invention recites the compensation signal generating circuit comprises: a sample and hold circuit configured to sample the signal value of the output signal of the amplifier circuit and hold the sampled signal value, whereas Denison discloses a feedback (118)(Fig. 13).

It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the sample and hold circuit, as taught by Chandra et al. into the system of Denison because it is a matter of circuit design choice since sample and hold circuit is routine experimental.
Regarding claims 4, 5, Denison discloses the comparator (504)(Fig. 14A) is further configured to: compare a first signal value of a first output signal of the amplifier circuit (26) and a second signal value  (At element 28) of a second output signal of the amplifier circuit, the first output signal and the second output signal included in a differential output signal of the amplifier circuit (26), output a first comparison  (531) result value in response to the first signal value being greater than the second signal value, and  24012052.1796 output a second comparison result value different from the first comparison result value in response to the first signal value being less than or equal to the second signal value (The limitation is true for any prior art of differential amplifier circuit or comparator because they are their functional).  
Regarding claim 6, Denison discloses the determiner is further configured to determine the signal value of the subsequent compensation signal (Every signal after first signal is the subsequent) to be greater than a signal value of the previous compensation signal, in response to the first comparison result value being received from the comparator (504).  
Regarding claim 7, Denison discloses the determiner is further configured to determine the signal value of the subsequent (Every signal after first signal is the 
Regarding claim 8, Denison discloses a variation of a signal value applied to determine the signal value of the subsequent compensation signal is less than a variation of a signal value applied to determine the signal value of the previous compensation signal (The variation of the later signal less than previous signal because of attenuation).  
Regarding claim 9, Denison does not disclose a converter configured to convert the determined signal value of the subsequent compensation signal into an analog voltage signal.  
Chandra et al. discloses current operative analog to digital converter (Chandra et al.’s par. [040]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the sample and hold circuit, as taught by Chandra et al, into the system of Denison because it is a matter of circuit design choice since digital to analog involves only routine.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denison 7385443 B1) in view of Chandra et al. (US 2012/0268145 A1) and further in view of Mosesov et al. (US 2019/0183378 A1).
Regarding claim 10, Denison and Chandra et al. does not explicitly discloses a delayer configured to delay a phase of the subsequent compensation signal.

It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate delayer configured to delay the phase of the signal, as taught by Mosesov et al. into the system of Denison and Chandra et al., because it would be desirable to calibrate the system to compensating for the expected phase delay.
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:  “Denison does not, and would/could not, adjust a signal value of the target compensation signal dependent on a change in a signal magnitude of a previous compensation signal, as would be required by Denison to correspond to a signal measurement apparatus”.  In support for the argument, Applicant argues that:  “the generating including adjusting a signal value of the target compensation signal dependent on a change in a signal magnitude of a previous compensation signal”.
Denison discloses (Col. 22, lines 5-14) “One of switches 114 should also be synchronized with mixer amplifier 116 so that the negative feedback suppresses the amplitude of the input signal to mixer amplifier 116 to keep the signal change small in 
“The use of feedback path 90 and a compensation network allows loop dynamics to be adjusted to suppress out-of-band transients while maintaining lock (Carrier frequency) on the received signal” (Col. 34, lines 27-30).
In figure 15A, the “compensation network 562 receives the output of chopper stabilized mixer amplifier 560 and applies an integrator and high-pass zero. By using an integrator in compensation network 562, the output adjusts VCO 564 such that the feedback clock (output of VCO 564) is in quadrature with the received signal. In other words, because zero net signal is output by chopper stabilized mixer amplifier 560 in steady state, the transmitter clock and the output of VCO 564 are in quadrature.”(Col. 36 lines 47-55).
Contradictory to Applicant’s argument, Denison clearly discloses every subject matter recited in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
February 11, 2022